EXHIBIT 10.1

 

THE 2003 AMENDED AND RESTATED EQUITY PARTICIPATION PLAN

 

OF

 

SCPIE Holdings Inc.

 

SCPIE Holdings Inc., a Delaware corporation, has adopted The 2003 Amended and
Restated Equity Participation Plan of SCPIE Holdings Inc (the “Plan”), effective
May 15, 2003, for the benefit of its eligible employees, consultants and
directors. The Plan consists of two plans, one for the benefit of key Employees
(as such term is defined below) and Consultants and one for the benefit of
Independent Directors (as such term is defined below) and constitutes an
amendment and restatement of the 2001 Amended and Restated Equity Participation
Plan of SCPIE Holdings Inc, as amended.

 

The purposes of this Plan are as follows:

 

(1) To provide an additional incentive for directors, key Employees and
Consultants to further the growth, development and financial success of the
Company by personally benefiting through the ownership of Company stock and/or
rights which recognize such growth, development and financial success.

 

(2) To enable the Company to obtain and retain the services of directors, key
Employees and Consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.



--------------------------------------------------------------------------------

1.

 

DEFINITIONS

 

1.1. General. Wherever the following terms are used in this Plan they shall have
the meanings specified below, unless the context clearly indicates otherwise.

 

1.2. Award Limit. “Award Limit” shall mean 250,000 shares of Common Stock, as
adjusted pursuant to Section 10.3; provided, however, that solely with respect
to the cash component (if any) of Performance Awards or Dividend Equivalents
granted pursuant to Section 7.2 or Section 7.3, respectively, Award Limit shall
mean $250,000.

 

1.3. Board. “Board” shall mean the Board of Directors of the Company.

 

1.4. Change in Control. “Change in Control” shall mean a change in ownership or
control of the Company effected through the occurrence of any of the following:

 

1.4.1. any Person (as defined in Sections 13(d) and 14(d) of the Exchange Act is
or becomes the Beneficial Owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
(“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this subsection 1.4.1, the following shall not constitute a Change in
Control: (i) any acquisition by the Company or any corporation controlled by the
Company, (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iii) any acquisition by a Person of 20% of the Outstanding Company
Voting Securities as a result of an acquisition of Common Stock by the Company
which, by reducing the number of shares of Common Stock of the Company
outstanding, increases the proportionate number of shares beneficially owned by
such Person to 20% or more of the Outstanding Company Voting Securities;
provided, further, that if a Person shall become the beneficial owner of 20% or
more of the Outstanding Company Voting Securities by reason of a share
acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any additional shares
of Common Stock, then such acquisition shall constitute a Change in Control;

 

1.4.2. during any period of two consecutive years individuals who at the
beginning of such period constitute the Board, and any new Board member (other
than a Board member designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 1.4.1, 1.10.1,
1.10.2 or 1.10.3 hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds (K)
of the Board members then still in office who either were Board members at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board;

 

1.5. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

1.6. Committee. “Committee” shall mean the Compensation Committee of the Board,
or another committee or subcommittee of the Board, appointed as provided in
Section 9.1.

 

1.7. Common Stock. “Common Stock” shall mean the common stock of the Company,
par value $.0001 per share, and any equity security of the Company issued or
authorized to be issued in the future, but excluding any preferred stock and any
warrants, options or other rights to purchase Common Stock. Debt securities of
the Company convertible into Common Stock shall be deemed equity securities of
the Company.

 

1.8. Company. “Company” shall mean SCPIE Holdings Inc., a Delaware corporation.

 

1.9. Consultant. “Consultant” shall mean any consultant or adviser if:

 

1.9.1. the consultant or adviser renders bona fide services to the Company;

 

1.9.2. the services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and

 

1.9.3. the consultant or adviser is a natural person who has contracted directly
with the Company to render such services.

 

1.10. Corporate Transaction. “Corporate Transaction” shall mean any of the
following stockholder-approved transactions to which the Company is a party:
“Corporate Transaction” shall mean any of the following stockholder-approved
transactions to which the Company is a party, other than any such transaction
which constitutes a Change in Control:

 

1.10.1. a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Company is incorporated, form a holding company or effect a
similar reorganization as to form whereupon this Plan and all Options are
assumed by the successor entity;

 

1.10.2. the sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, in complete liquidation or
dissolution of the Company in a transaction not covered by the exceptions to
subsection 1.10.1, above; or

 

1.10.3. any reverse merger in which the Company is the surviving entity but in
which securities possessing more than 50% of the total combined voting power of
the Company’s outstanding securities are transferred or issued to a person or
persons different from those who held such securities immediately prior to such
merger.

 

1.11. Deferred Stock. “Deferred Stock” shall mean Common Stock awarded under
Article VII of this Plan.

 

3



--------------------------------------------------------------------------------

1.12. Director. “Director” shall mean a member of (i) the Board or (ii) the
Board of Directors of any corporation which is a Subsidiary.

 

1.13. Dividend Equivalent. “Dividend Equivalent” shall mean a right to receive
the equivalent value (in cash or Common Stock) of dividends paid on Common
Stock, awarded under Article VII of this Plan.

 

1.14. Employee. “Employee” shall mean any officer or other employee (as defined
in accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.

 

1.15. Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

1.16. Fair Market Value. “Fair Market Value” of a share of Common Stock as of a
given date shall be (i) the closing price of a share of Common Stock on the
principal exchange on which shares of Common Stock are then trading, if any (or
as reported on any composite index which includes such principal exchange), on
the trading day previous to such date, or if shares were not traded on the
trading day previous to such date, then on the next preceding date on which a
trade occurred; or (ii) if Common Stock is not traded on an exchange but is
quoted on Nasdaq or a successor quotation system, the mean between the closing
representative bid and asked prices for the Common Stock on the trading day
previous to such date as reported by Nasdaq or such successor quotation system;
or (iii) if Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a share of
Common Stock as established by the Committee (or the Board, in the case of
Options granted to Independent Directors) acting in good faith.

 

1.17. Grantee. “Grantee” shall mean an Employee or Consultant granted a
Performance Award, Dividend Equivalent, Stock Payment or Stock Appreciation
Right, or an award of Deferred Stock, under this Plan.

 

1.18. Incentive Stock Option. “Incentive Stock Option” shall mean an option
which conforms to the applicable provisions of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Committee.

 

1.19. Independent Director. “Independent Director” shall mean a Director who is
not an Employee of the Company or of any corporation which is a Subsidiary.

 

1.20. Non-Qualified Stock Option. “Non-Qualified Stock Option” shall mean an
Option which is not designated as an Incentive Stock Option by the Committee.

 

1.21. Option. “Option” shall mean a stock option granted under Article III of
this Plan. An Option granted under this Plan shall, as determined by the
Committee, be either a Non-Qualified Stock Option or an Incentive Stock Option;
provided, however, that Options granted to Independent Directors and Consultants
shall be Non-Qualified Stock Options.

 

4



--------------------------------------------------------------------------------

1.22. Optionee. “Optionee” shall mean an Employee, Consultant or Independent
Director granted an Option under this Plan.

 

1.23. Performance Award. “Performance Award” shall mean a cash bonus, stock
bonus or other performance or incentive award that is paid in cash, Common Stock
or a combination of both, awarded under Article VII of this Plan.

 

1.24. Plan. “Plan” shall mean The 2001 Amended and Restated Equity Participation
Plan of SCPIE Holdings Inc.

 

1.25. QDRO. “QDRO” shall mean a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

 

1.26. Restricted Stock. “Restricted Stock” shall mean Common Stock awarded under
Article VI of this Plan.

 

1.27. Restricted Stockholder. “Restricted Stockholder” shall mean an Employee,
Consultant or Independent Director granted an award of Restricted Stock under
Article VI of this Plan.

 

1.28. Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.

 

1.29. Section 162(m) Participant. “Section 162(m) Participant” shall mean any
key Employee designated by the Committee as a key Employee whose compensation
for the fiscal year in which the key Employee is so designated or a future
fiscal year may be subject to the limit on deductible compensation imposed by
Section 162(m) of the Code.

 

1.30. Stock Appreciation Right. “Stock Appreciation Right” shall mean a stock
appreciation right granted under Article VIII of this Plan.

 

1.31. Stock Payment. “Stock Payment” shall mean a payment in the form of (i)
shares of Common Stock, or (ii) an option or other right to purchase shares of
Common Stock, as part of a deferred compensation arrangement, made in lieu of
all or any portion of the compensation, including without limitation, salary,
bonuses and commissions, that would otherwise become payable to a key Employee
or Consultant in cash, awarded under Article VII of this Plan.

 

1.32. Subsidiary. “Subsidiary” shall mean any corporation in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain then owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

1.33. Termination of Consultancy. “Termination of Consultancy” shall mean the
time when the engagement of an Optionee, Grantee or Restricted Stockholder as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, but not by way of limitation, by resignation,
discharge, death or retirement; but excluding terminations where

 

5



--------------------------------------------------------------------------------

there is a simultaneous commencement of employment with the Company or any
Subsidiary. The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a Termination
of Consultancy resulted from a discharge for good cause, and all questions of
whether a particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of this Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

1.34. Termination of Directorship. “Termination of Directorship” shall mean the
time when an Optionee or Restricted Stockholder who is an Independent Director
ceases to be a Director for any reason, including, but not by way of limitation,
a termination by resignation, failure to be elected, death or retirement. The
Board, in its sole and absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Directorship with respect to
Independent Directors.

 

1.35. Termination of Employment. “Termination of Employment” shall mean the time
when the employee-employer relationship between an Optionee, Grantee or
Restricted Stockholder and the Company or any Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of an Optionee, Grantee or Restricted Stockholder by the
Company or any Subsidiary, (ii) at the discretion of the Committee, terminations
which result in a temporary severance of the employee-employer relationship, and
(iii) at the discretion of the Committee, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee. The Committee, in its absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Employment, including, but not by way of limitation, the question of whether
a Termination of Employment resulted from a discharge for good cause, and all
questions of whether a particular leave of absence constitutes a Terminations of
Employment; provided, however, that, with respect to Incentive Stock Options
unless otherwise determined by the Committee in its discretion, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Employment if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section. Notwithstanding any other provision of this Plan, the Company or any
Subsidiary has an absolute and unrestricted right to terminate an Employee’s
employment at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in writing.

 

6



--------------------------------------------------------------------------------

2.

 

SHARES SUBJECT TO PLAN

 

2.1. Shares Subject to Plan.

 

2.1.1. The shares of stock subject to Options, awards of Restricted Stock,
Performance Awards, Dividend Equivalents, awards of Deferred Stock, Stock
Payments or Stock Appreciation Rights shall be Common Stock, initially shares of
the Company’s Common Stock, par value $.0001 per share. The aggregate number of
such shares which may be issued upon exercise of such Options or rights or upon
any such awards under the Plan shall not exceed 1,700,000. The shares of Common
Stock issuable upon exercise of such Options or rights or upon any such awards
may be either previously authorized but unissued shares or treasury shares.

 

2.1.2. The maximum number of shares which may be subject to Options, awards of
Restricted Stock, Performance Awards, Dividend Equivalents, awards of Deferred
Stock, Stock Payments or Stock Appreciation Rights granted under the Plan to any
individual in any calendar year shall not exceed the Award Limit. The maximum
amount of cash which may be subject to the cash component of awards of
Performance Awards or Dividend Equivalents granted under the Plan to any
individual in any calendar year shall not exceed the Award Limit. To the extent
required by Section 162(m) of the Code, shares subject to Options which are
canceled continue to be counted against the Award Limit.

 

2.2. Add-back of Options and Other Rights. If any Option, or other right to
acquire shares of Common Stock under any other award under this Plan, expires or
is canceled without having been fully exercised, or is exercised in whole or in
part for cash as permitted by this Plan, the number of shares subject to such
Option or other right but as to which such Option or other right was not
exercised prior to its expiration, cancellation or exercise may again be
optioned, granted or awarded hereunder, subject to the limitations of Section
2.1. Furthermore, any shares subject to Options or other awards which are
adjusted pursuant to Section 10.3 and become exercisable with respect to shares
of stock of another corporation shall be considered canceled and may again be
optioned, granted or awarded hereunder, subject to the limitations of Section
2.1. Shares of Common Stock which are delivered by the Optionee or Grantee or
withheld by the Company upon the exercise of any Option or other award under
this Plan, in payment of the exercise price thereof, may again be optioned,
granted or awarded hereunder, subject to the limitations of Section 2.1. If any
share of Restricted Stock is forfeited by the Restricted Stockholder or
repurchased by the Company pursuant to Section 6.7 hereof, such share may again
be optioned, granted or awarded hereunder, subject to the limitations of Section
2.1. Notwithstanding the provisions of this Section 2.2, no shares of Common
Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an incentive stock option under
Section 422 of the Code.

 

7



--------------------------------------------------------------------------------

3.

 

GRANTING OF OPTIONS

 

3.1. Eligibility. Any Employee or Consultant selected by the Committee pursuant
to Section 3.4.1.1 shall be eligible to be granted an Option. Each Independent
Director of the Company shall be eligible to be granted Options at the times and
in the manner set forth in Section 3.4.4.

 

3.2. Disqualification for Stock Ownership. No person may be granted an Incentive
Stock Option under this Plan if such person, at the time the Incentive Stock
Option is granted, owns stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any then
existing Subsidiary or parent corporation (within the meaning of Section 422 of
the Code) unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code.

 

3.3. Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee.

 

3.4. Granting of Options

 

3.4.1. The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of this Plan:

 

3.4.1.1. Determine which Employees are key Employees and select from among the
key Employees or Consultants (including Employees or Consultants who have
previously received Options or other awards under this Plan) such of them as in
its opinion should be granted Options;

 

3.4.1.2. Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected key Employees or Consultants;

 

3.4.1.3. Subject to Section 3.3, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options and whether such Options
are to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code; and

 

3.4.1.4. Determine the terms and conditions of such Options, consistent with
this Plan; provided, however, that the terms and conditions of Options intended
to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall include, but not be limited to, such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code.

 

3.4.2. Upon the selection of a key Employee or Consultant to be granted an
Option, the Committee shall instruct the Secretary of the Company to issue the
Option and may impose such conditions on the grant of the Option as it deems
appropriate.

 

8



--------------------------------------------------------------------------------

3.4.3. Any Incentive Stock Option granted under this Plan may be modified by the
Committee to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code.

 

3.4.4. The Company shall grant Options under the Plan to Independent Directors
as follows:

 

3.4.4.1. Except as provided in Section 3.4.4.3 and subject to being a Director
on the date of each grant, (i) each person who is an Independent Director of the
Company as of the effective date of the Plan automatically shall be granted an
Option to purchase 5,000 shares of Common Stock (subject to adjustment as
provided in Section 10.3) on the date of each annual meeting of stockholders
after the effective date of the Plan; and (ii) each person who as of the
effective date of the Plan is an Independent Director of a Subsidiary may, in
the Board’s absolute discretion and in connection with each annual meeting of
stockholders, be designated by the Board to be granted an Option to purchase
5,000 shares of Common Stock (subject to adjustment as provided in Section 10.3)
on the dates of such annual meetings of stockholders after the effective date of
the Plan.

 

3.4.4.2. Subject to being a Director on the date of each grant, during the term
of the Plan, (i) a person who is initially elected a Director after the
effective date of the Plan and who is an Independent Director of the Company at
the time of such initial election automatically shall be granted (a) an Option
to purchase 5,000 shares of Common Stock (subject to adjustment as provided in
Section 10.3) on the date of such initial election and (b) an Option to purchase
5,000 shares of Common Stock (subject to adjustment as provided in Section 10.3)
on the date of each subsequent annual meeting of stockholders; and (ii) a person
who is initially elected a Director after the effective date of the Plan and who
at the time of such initial election is an Independent Director of a Subsidiary
may, in the Board’s absolute discretion and in connection with such initial
election or in connection with each subsequent annual meeting of stockholders
(as the case may be), be designated by the Board to be granted (a) an Option to
purchase 5,000 shares of Common Stock (subject to adjustment as provided in
Section 10.3) on the date of such initial election or (b) an Option to purchase
5,000 shares of Common Stock (subject to adjustment as provided in Section 10.3)
on the date of such subsequent annual meeting of stockholders.

 

3.4.4.3. In lieu of the Options to be granted to the Independent Directors under
Section 3.4.4.1 at the annual meeting of stockholders to be held in 2002, 2003,
and 2004, the Company, on the effective date of the Plan, shall grant to the
Independent Directors of the Company on such date an Option to purchase 15,000
shares of Common Stock (subject to adjustment as provided in Section 10.3), and
may grant to the Independent Directors of Subsidiaries on such date such Options
as the Board in its absolute discretion shall determine.

 

3.4.4.4. From time to time following the annual meeting of stockholders to be
held in 2004, the Board may, in its absolute discretion, and subject to the
applicable limitations of this Plan, grant to the Independent Directors Options
to purchase shares of Common Stock (subject to adjustment as provided in Section
10.3) in lieu of annual Option grants for future years.

 

9



--------------------------------------------------------------------------------

3.4.4.5. Directors who are employees of the Company or a Subsidiary who
subsequently retire from the Company or such Subsidiary and remain a Director
will not receive an initial Option grant pursuant to clause (i)(a) or (ii)(a) of
Section 3.4.4.2, but to the extent that they are otherwise eligible, will
receive, after retirement from employment with the Company or a Subsidiary,
Options as described in clause (i)(b) or (ii)(b) of Section 3.4.4.2 and in
Sections 3.4.4.3 and 3.4.4.4.

 

4.

 

TERMS OF OPTIONS

 

4.1. Option Agreement. Each Option shall be evidenced by a written Stock Option
Agreement, which shall be executed by the Optionee and an authorized officer of
the Company and which shall contain such terms and conditions as the Committee
(or the Board, in the case of Options granted to Independent Directors) shall
determine, consistent with this Plan. Stock Option Agreements evidencing Options
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code. Stock
Option Agreements evidencing Incentive Stock Options shall contain such terms
and conditions as may be necessary to meet the applicable provisions of Section
422 of the Code.

 

4.2. Option Price. The price per share of the shares subject to each Option
shall be set by the Committee; provided, however, that such price shall be no
less than the par value of a share of Common Stock, unless otherwise permitted
by applicable state law, and (i) in the case of Options intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code,
such price shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted; (ii) in the case of Incentive
Stock Options such price shall not be less than 100% of the Fair Market Value of
a share of Common Stock on the date the Option is granted (or the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code); (iii) in the case of Incentive Stock Options granted to an individual
then owning (within the meaning of Section 424(d) of the Code) more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Subsidiary or parent corporation thereof (within the meaning of
Section 422 of the Code), such price shall not be less than 110% of the Fair
Market Value of a share of Common Stock on the date the Option is granted (or
the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code); and (iv) in the case of Options granted to Independent
Directors, such price shall equal 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted.

 

4.3. Option Term. The term of an Option shall be set by the Committee in its
discretion; provided, however, that, (i) in the case of Options granted to
Independent Directors, the term shall be ten years from the date the Option is
granted, without variation or acceleration hereunder, but subject to Section
5.6, and (ii) in the case of Incentive Stock Options, the term shall not be more
than ten years from the date the Incentive Stock Option is granted, or five
years from such date if the Incentive Stock Option is granted to an individual
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of stock of the Company or any
Subsidiary or parent corporation thereof (within the meaning of

 

10



--------------------------------------------------------------------------------

Section 422 of the Code). Except as limited by requirements of Section 422 of
the Code and regulations and rulings thereunder applicable to Incentive Stock
Options, the Committee may extend the term of any outstanding Option in
connection with any Termination of Employment or Termination of Consultancy of
the Optionee, or amend any other term or condition of such Option relating to
such a termination.

 

4.4. Option Vesting

 

4.4.1. The period during which the right to exercise an Option in whole or in
part vests in the Optionee shall be set by the Committee and the Committee may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted; provided, however, that, unless the
Committee otherwise provides in the terms of the Option or otherwise, no Option
shall be exercisable by any Optionee who is then subject to Section 16 of the
Exchange Act within the period ending six months and one day after the date the
Option is granted; and provided, further, that Options granted to Independent
Directors shall become exercisable (except as provided by Section 4.4.1.1) in
cumulative annual installments of 33 1/3% on each of the first, second and third
anniversaries of the date of Option grant, without variation or acceleration
hereunder except as provided in Sections 4.4.2 and 10.3. At any time after grant
of an Option, the Committee may, in its sole and absolute discretion and subject
to whatever terms and conditions it selects, accelerate the period during which
an Option (except an Option granted to an Independent Director) vests.

 

4.4.1.1. Options granted to Independent Directors pursuant to Section 3.4.4.3
shall become exercisable with respect to the following number of shares on each
of the following anniversaries of the date of grant: (i) first anniversary,
1,666 shares, (ii) second anniversary, 3,333 shares, (iii) third anniversary,
5,001 shares, (iv) fourth anniversary, 3,333 shares and (v) fifth anniversary,
1,667, except as provided in Sections 4.4.2 and 10.3.

 

4.4.2. No portion of an Option which is unexercisable at Termination of
Employment, Termination of Directorship or Termination of Consultancy, as
applicable, shall thereafter become exercisable, except (i) as may be otherwise
provided by the Committee in the case of Options granted to Employees or
Consultants either in the Stock Option Agreement or by action of the Committee
following the grant of the Option, or (ii) in the case of Termination of
Directorship by reason of death, permanent and total disability (within the
meaning of Section 22(e)(3) of the Code) or retirement required by age limits
imposed on directorships, each Option granted to an Independent Director shall
become fully vested and exercisable as to all shares covered thereby upon such
Termination of Directorship.

 

4.4.3. To the extent that the aggregate Fair Market Value of stock with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by an Optionee during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any parent or subsidiary
corporation (within the meaning of Section 422 of the Code) of the Company)
exceeds $100,000, such Options shall be treated as Non-Qualified Options to the
extent required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking Options into account in the order in which
they were granted.

 

11



--------------------------------------------------------------------------------

For purposes of this Section 4.4.3, the Fair Market Value of stock shall be
determined as of the time the Option with respect to such stock is granted.

 

4.5. Consideration. In consideration of the granting of an Option, the Optionee
shall agree, in the written Stock Option Agreement, to remain in the employ of
(or to consult for or to serve as an Independent Director of, as applicable) the
Company or any Subsidiary for a period of at least one year (or such shorter
period as may be fixed in the Stock Option Agreement or by action of the
Committee, or Board in the case of Independent Directors, following grant of the
Option) after the Option is granted. Nothing in this Plan or in any Stock Option
Agreement hereunder shall confer upon any Optionee any right to continue in the
employ of, or as a consultant for, the Company or any Subsidiary, or as a
director of the Company, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Optionee at any time for any reason whatsoever, with or without
good cause.

 

5.

 

EXERCISE OF OPTIONS

 

5.1. Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Committee (or the Board, in the case of Options granted to
Independent Directors) may require that, by the terms of the Option, a partial
exercise be with respect to a minimum number of shares.

 

5.2. Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his office:

 

5.2.1. A written notice complying with the applicable rules established by the
Committee (or the Board, in the case of Options granted to Independent
Directors) stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion of the Option;

 

5.2.2. Such representations and documents as the Committee (or the Board, in the
case of Options granted to Independent Directors), in its absolute discretion,
deems necessary or advisable to effect compliance with all applicable provisions
of the Securities Act of 1933, as amended, and any other federal or state
securities laws or regulations. The Committee or Board may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

 

5.2.3. In the event that the Option shall be exercised pursuant to Section 10.1
by any person or persons other than the Optionee, appropriate proof of the right
of such person or persons to exercise the Option; and

 

5.2.4. Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Committee (or the

 

12



--------------------------------------------------------------------------------

Board, in the case of Options granted to Independent Directors), may in its
discretion (i) allow a delay in payment up to 30 days from the date the Option,
or portion thereof, is exercised; (ii) allow payment, in whole or in part,
through the delivery of shares of Common Stock owned by the Optionee, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (iii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iv) allow payment, in whole
or in part, through the delivery of property of any kind which constitutes good
and valuable consideration; (v) allow payment, in whole or in part, through the
delivery of a full recourse promissory note bearing interest (at no less than
such rate as shall then preclude the imputation of interest under the Code) and
payable upon such terms as may be prescribed by the Committee or the Board; (vi)
allow payment, in whole or in part, through the delivery of a notice that the
Optionee has placed a market sell order with a broker with respect to shares of
Common Stock then issuable upon exercise of the Option, and that the broker has
been directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; or (vii) allow payment
through any combination of the consideration provided in the foregoing
subparagraphs (ii), (iii), (iv), (v) and (vi). In the case of a promissory note,
the Committee (or the Board, in the case of Options granted to Independent
Directors) may also prescribe the form of such note and the security to be given
for such note. The Option may not be exercised, however, by delivery of a
promissory note or by a loan from the Company when or where such loan or other
extension of credit is prohibited by law.

 

5.3. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

 

5.3.1. The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

 

5.3.2. The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or Board shall, in its absolute discretion, deem necessary
or advisable;

 

5.3.3. The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee (or Board, in the case of
Options granted to Independent Directors) shall, in its absolute discretion,
determine to be necessary or advisable;

 

5.3.4. The lapse of such reasonable period of time following the exercise of the
Option as the Committee (or Board, in the case of Options granted to Independent
Directors) may establish from time to time for reasons of administrative
convenience; and

 

5.3.5. The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax.

 

13



--------------------------------------------------------------------------------

5.4. Rights as Stockholders. The holders of Options shall not be, nor have any
of the rights or privileges of, stockholders of the Company in respect of any
shares purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
holders.

 

5.5. Ownership and Transfer Restrictions. The Committee (or Board, in the case
of Options granted to Independent Directors), in its absolute discretion, may
impose such restrictions on the ownership and transferability of the shares
purchasable upon the exercise of an Option as it deems appropriate. Any such
restriction shall be set forth in the respective Stock Option Agreement and may
be referred to on the certificates evidencing such shares. The Committee may
require the Employee to give the Company prompt notice of any disposition of
shares of Common Stock acquired by exercise of an Incentive Stock Option within
(i) two years from the date of granting (including the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code) such
Option to such Employee or (ii) one year after the transfer of such shares to
such Employee. The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.

 

5.6. Limitations on Exercise of Options Granted to Independent Directors. No
Option granted to an Independent Director may be exercised to any extent by
anyone after the first to occur of the following events:

 

5.6.1. The expiration of 12 months from the date of the Optionee’s death;

 

5.6.2. The expiration of 12 months from the date of the Optionee’s Termination
of Directorship by reason of such Optionee’s permanent and total disability
(within the meaning of Section 22(e)(3) of the Code);

 

5.6.3. The expiration of 12 months from the date of the Optionee’s retirement;

 

5.6.4. The expiration of three months from the date of the Optionee’s
Termination of Directorship for any reason other than such Optionee’s death,
permanent and total disability, or retirement unless the Optionee dies within
said three-month period; or

 

5.6.5. The expiration of ten years from the date the Option was granted.

 

6.

 

AWARD OF RESTRICTED STOCK

 

6.1. Eligibility. Subject to the Award Limit, Restricted Stock may be awarded to
any Employee who the Committee determines is a key Employee or any Independent
Director or Consultant whom the Committee determines should receive such an
award.

 

14



--------------------------------------------------------------------------------

6.2. Award of Restricted Stock

 

6.2.1. The Committee may from time to time, in its absolute discretion:

 

6.2.1.1. Determine which Employees are key Employees and select from among the
key Employees or Consultants (including Employees or Consultants who have
previously received other awards under this Plan) such of them as in its opinion
should be awarded Restricted Stock; and

 

6.2.1.2. Determine the purchase price, if any, and other terms and conditions
applicable to Restricted Stock granted to key Employees or Consultants,
consistent with this Plan.

 

6.2.1.3. Establish the purchase price, if any, and form of payment for
Restricted Stock granted to key Employees or Consultants; provided, however,
that such purchase price shall be no less than the par value of the Common Stock
to be purchased, unless otherwise permitted by applicable state law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

 

6.2.1.4. Upon the selection of a key Employee or Consultant to be awarded
Restricted Stock, instruct the Secretary of the Company to issue such Restricted
Stock and may impose such conditions on the issuance of such Restricted Stock as
it deems appropriate.

 

6.2.2. The Board may from time to time, in its absolute discretion:

 

6.2.2.1. Select from among the Independent Directors (including Independent
Directors who have previously received other awards under this Plan) such of
them as in its opinion should be awarded Restricted Stock; and

 

6.2.2.2. Determine the purchase price, if any, and other terms and conditions
applicable to Restricted Stock granted to Independent Directors, consistent with
this Plan.

 

6.2.2.3. Establish the purchase price, if any, and form of payment for
Restricted Stock granted to Independent Directors; provided, however, that such
purchase price shall be no less than the par value of the Common Stock to be
purchased, unless otherwise permitted by applicable state law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock.

 

6.2.2.4. Upon the selection of an Independent Director to be awarded Restricted
Stock, instruct the Secretary of the Company to issue such Restricted Stock and
may impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.

 

6.3. Restricted Stock Agreement. Restricted Stock shall be issued only pursuant
to a written Restricted Stock Agreement, which shall be executed by the selected
key Employee,

 

15



--------------------------------------------------------------------------------

Independent Director or Consultant and an authorized officer of the Company and
which shall contain such terms and conditions as the Committee (or the Board, in
the case of Restricted Stock granted to Independent Directors) shall determine,
consistent with this Plan.

 

6.4. Consideration. As consideration for the issuance of Restricted Stock, in
addition to payment of any purchase price, the Restricted Stockholder shall
agree, in the written Restricted Stock Agreement, to remain in the employ of, as
a director of or to consult for, the Company or any Subsidiary for a period of
at least one year after the Restricted Stock is issued (or such shorter period
as may be fixed in the Restricted Stock Agreement or by action of the Committee
(or the Board, in the case of Restricted Stock granted to Independent Directors)
following grant of the Restricted Stock). Nothing in this Plan or in any
Restricted Stock Agreement hereunder shall confer on any Restricted Stockholder
any right to continue in the employ of, as a director of or as a consultant for,
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Restricted Stockholder at any time for any reason whatsoever,
with or without good cause.

 

6.5. Rights as Stockholders. Subject to Section 6.6, upon delivery of the shares
of Restricted Stock to the escrow holder pursuant to Section 6.8, the Restricted
Stockholder shall have, unless otherwise provided by the Committee (or the
Board, in the case of Restricted Stock granted to Independent Directors), all
the rights of a stockholder with respect to said shares, subject to the
restrictions in his Restricted Stock Agreement, including the right to receive
all dividends and other distributions paid or made with respect to the shares;
provided, however, that in the discretion of the Committee (or the Board, in the
case of Restricted Stock granted to Independent Directors), any extraordinary
distributions with respect to the Common Stock shall be subject to the
restrictions set forth in Section 6.6.

 

6.6. Restriction. All shares of Restricted Stock issued under this Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Restricted Stock
Agreement, be subject to such restrictions as the Committee (or the Board, in
the case of Restricted Stock granted to Independent Directors) shall provide,
which restrictions may include, without limitation, restrictions concerning
voting rights and transferability and restrictions based on duration of
employment with the Company, Company performance and individual performance;
provided, however, that, unless the Committee (or the Board, in the case of
Restricted Stock granted to Independent Directors) otherwise provides in the
terms of the Restricted Stock Agreement or otherwise, no share of Restricted
Stock granted to a person subject to Section 16 of the Exchange Act shall be
sold, assigned or otherwise transferred until at least six months and one day
have elapsed from the date on which the Restricted Stock was issued; provided,
further, that, except with respect to shares of Restricted Stock granted
pursuant to Section 6.10, by action taken after the Restricted Stock is issued,
the Committee (or the Board, in the case of Restricted Stock granted to
Independent Directors) may, on such terms and conditions as it may determine to
be appropriate, remove any or all of the restrictions imposed by the terms of
the Restricted Stock Agreement. Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire. If no consideration was paid by
the Restricted Stockholder upon issuance, a Restricted Stockholder’s rights in
unvested Restricted Stock shall lapse upon Termination of Employment or, if

 

16



--------------------------------------------------------------------------------

applicable, upon Termination of Directorship or Termination of Consultancy with
the Company; provided, however, that the Committee (or the Board, in the case of
Restricted Stock granted to Independent Directors) in its sole and absolute
discretion may provide that such rights shall not lapse in the event of a
Termination of Employment following a “change of ownership control” (within the
meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or any successor
regulation thereto) of the Company, or because of the Restricted Stockholder’s
death or disability; provided, further, except with respect to shares of
Restricted Stock granted pursuant to Section 6.10, the Committee (or the Board,
in the case of Restricted Stock granted to Independent Directors) in its sole
and absolute discretion may provide that such rights shall lapse in the event of
a Termination of Employment, a Termination of Directorship or a Termination of
Consultancy, without cause or following any change in control or ownership of
the Company or because of the Restricted Stockholder’s retirement, or otherwise.

 

6.7. Repurchase of Restricted Stock. The Committee (or the Board, in the case of
Restricted Stock granted to Independent Directors) shall provide in the terms of
each individual Restricted Stock Agreement that the Company shall have the right
to repurchase from the Restricted Stockholder the Restricted Stock then subject
to restrictions under the Restricted Stock Agreement immediately upon a
Termination of Employment or, if applicable, upon a Termination of Directorship
or Termination of Consultancy between the Restricted Stockholder and the
Company, at a cash price per share equal to the price paid by the Restricted
Stockholder for such Restricted Stock; provided, however, that the Committee in
its sole and absolute discretion may provide that no such right of repurchase
shall exist in the event of a Termination of Employment following a “change of
ownership or control” (within the meaning of Treasury Regulation Section
1.162-27(e)(2)(v) or any successor regulation thereto) of the Company or because
of the Restricted Stockholder’s death or disability; provided, further, that,
except with respect to shares of Restricted Stock granted pursuant to Section
6.10, the Committee (or the Board, in the case of Restricted Stock granted to
Independent Directors) in its sole and absolute discretion may provide that no
such right of repurchase shall exist in the event of a Termination of
Employment, a Termination of Directorship or a Termination of Consultancy
without cause or following any change in control or ownership of the Company or
because of the Restricted Stockholder’s retirement, or otherwise.

 

6.8. Escrow. The Secretary of the Company or such other escrow holder as the
Committee (or the Board, in the case of Restricted Stock granted to Independent
Directors) may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Restricted Stock Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

 

6.9. Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Committee (or the Board, in the case of
Restricted Stock granted to Independent Directors) shall cause a legend or
legends to be placed on certificates representing all shares of Restricted Stock
that are still subject to restrictions under Restricted Stock Agreements, which
legend or legends shall make appropriate reference to the conditions imposed
thereby.

 

17



--------------------------------------------------------------------------------

6.10. Provisions Applicable to Section 162(m) Participants.

 

6.10.1. Notwithstanding anything in the Plan to the contrary, the Committee may
grant Restricted Stock to a Section 162(m) Participant, the restrictions with
respect to which lapse upon the attainment of performance goals for the Company
which are related to one or more of the following business criteria: (i) net
income either before or after taxes, (ii) market share, (iii) customer
satisfaction, (iv) profits, (v) share price, (vi) earnings per share, (vii)
total stockholder return, (viii) return on assets, (ix) return on equity, (x)
operating income, (xi) return on capital or investments, or (xii) economic value
added (including, but not limited to, any or all of such measures in comparison
to the Company’s competitors, the industry, or some other comparator group),
each as determined in accordance with generally accepted accounting principles
or subject to such adjustments as may be specified by the Committee at the
beginning of a performance period with respect to an award of Restricted Stock
that is intended to qualify as qualified performance-based compensation.

 

6.10.2. To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
Restricted Stock which may be granted to one or more Section 162(m)
Participants, no later than 90 days following the commencement of any fiscal
year in question or any other designated fiscal period or period of service (or
such other time as may be required or permitted by Section 162(m) of the Code),
the Committee shall, in writing, (i) designate one or more Section 162(m)
Participants, (ii) select the performance goal or goals applicable to the fiscal
year or other designated fiscal period or period of service, (iii) establish the
various targets and amounts of Restricted Stock which may be earned for such
fiscal year or other designated fiscal period or period of service and (iv)
specify the relationship between performance goals and targets and the amounts
of Restricted Stock to be earned by each Section 162(m) Participant for such
fiscal year or other designated fiscal period or period of service. Following
the completion of each fiscal year or other designated fiscal period or period
of service, the Committee shall certify in writing whether the applicable
performance targets have been achieved for such fiscal year or other designated
fiscal period or period of service. In determining the amount earned by a
Section 162(m) Participant, the Committee shall have the right to reduce (but
not to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.

 

7.

 

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,

DEFERRED STOCK, STOCK PAYMENTS

 

7.1. Eligibility. Subject to the Award Limit, one or more Performance Awards,
Dividend Equivalents, awards of Deferred Stock, and/or Stock Payments may be
granted to any Employee whom the Committee determines is a key Employee or any
Consultant whom the Committee determines should receive such an award.

 

18



--------------------------------------------------------------------------------

7.2. Performance Awards. Any key Employee or Consultant selected by the
Committee may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to the market value, book value, net profits or
other measure of the value of Common Stock or other specific performance
criteria determined appropriate by the Committee, in each case on a specified
date or dates or over any period or periods determined by the Committee, or may
be based upon the appreciation in the market value, book value, net profits or
other measure of the value of a specified number of shares of Common Stock over
a fixed period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular key Employee or
Consultant.

 

7.3. Dividend Equivalents. Any key Employee or Consultant selected by the
Committee may be granted Dividend Equivalents based on the dividends declared on
Common Stock, to be credited as of dividend payment dates, during the period
between the date an Option, Stock Appreciation Right, Deferred Stock or
Performance Award is granted, and the date such Option, Stock Appreciation
Right, Deferred Stock or Performance Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Committee. With respect
to Dividend Equivalents granted with respect to Options intended to be qualified
performance-based compensation for purposes of Section 162(m) of the Code, such
Dividend Equivalents shall be payable regardless of whether such Option is
exercised.

 

7.4. Stock Payments. Any key Employee or Consultant selected by the Committee
may receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares shall be determined by the Committee and may be
based upon the Fair Market Value, book value, net profits or other measure of
the value of Common Stock or other specific performance criteria determined
appropriate by the Committee, determined on the date such Stock Payment is made
or on any date thereafter.

 

7.5. Deferred Stock. Any key Employee or Consultant selected by the Committee
may be granted an award of Deferred Stock in the manner determined from time to
time by the Committee. The number of shares of Deferred Stock shall be
determined by the Committee and may be linked to the market value, book value,
net profits or other measure of the value of Common Stock or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Common Stock underlying a Deferred Stock award will not be issued
until the Deferred Stock award has vested, pursuant to a vesting schedule or
performance criteria set by the Committee. Unless otherwise provided by the
Committee, a Grantee of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the award has
vested and the Common Stock underlying the award has been issued.

 

7.6. Performance Award Agreement, Dividend Equivalent Agreement, Deferred Stock
Agreement, Stock Payment Agreement. Each Performance Award, Dividend Equivalent,
award of Deferred Stock and/or Stock Payment shall be evidenced by a written
agreement, which

 

19



--------------------------------------------------------------------------------

shall be executed by the Grantee and an authorized officer of the Company and
which shall contain such terms and conditions as the Committee shall determine,
consistent with this Plan.

 

7.7. Term. The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Committee in its
discretion.

 

7.8. Exercise or Purchase Price. The Committee may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock, or shares
received as a Stock Payment; provided, however, that such price shall not be
less than the par value for a share of Common Stock, unless otherwise permitted
by applicable state law.

 

7.9. Exercise Upon Termination of Employment. A Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment is exercisable or
payable only while the Grantee is an Employee or Consultant; provided, however,
that the Committee in its sole and absolute discretion may provide that the
Performance Award, Dividend Equivalent, award of Deferred Stock and/or Stock
Payment may be exercised or paid subsequent to a Termination of Employment
following a “change of control or ownership” (within the meaning of Section
1.162-27(e)(2)(v) or any successor regulation thereto) of the Company; provided,
further, that except with respect to Performance Awards granted pursuant to
Section 7.12, the Committee in its sole and absolute discretion may provide that
the Performance Awards may be exercised or paid following a Termination of
Employment or a Termination of Consultancy without cause, or following a change
in control of the Company, or because of the Grantee’s retirement, death or
disability, or otherwise.

 

7.10. Payment on Exercise. Payment of the amount determined under Section 7.2 or
7.3 above shall be in cash, in Common Stock or a combination of both, as
determined by the Committee. To the extent any payment under this Article VII is
effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 5.3.

 

7.11. Consideration. In consideration of the granting of a Performance Award,
Dividend Equivalent, award of Deferred Stock and/or Stock Payment, the Grantee
shall agree, in a written agreement, to remain in the employ of, or to consult
for, the Company or any Subsidiary for a period of at least one year after such
Performance Award, Dividend Equivalent, award of Deferred Stock and/or Stock
Payment is granted (or such shorter period as may be fixed in such agreement or
by action of the Committee following such grant). Nothing in this Plan or in any
agreement hereunder shall confer on any Grantee any right to continue in the
employ of, or as a consultant for, the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge any Grantee at any
time for any reason whatsoever, with or without good cause.

 

7.12. Provisions Applicable to Section 162(m) Participants.

 

7.12.1. Notwithstanding anything in the Plan to the contrary, the Committee may
grant any performance or incentive awards described in Article VII to a Section
162(m) Participant that vest or become exercisable or payable upon the
attainment of performance goals for the Company which are related to one or more
of the following business criteria: (i) net income either before or after taxes,
(ii) market share, (iii) customer satisfaction,

 

20



--------------------------------------------------------------------------------

(iv) profits, (v) share price, (vi) earnings per share, (vii) total stockholder
return, (viii) return on assets, (ix) return on equity, (x) operating income,
(xi) return on capital or investments, or (xii) economic value added (including,
but not limited to, any or all of such measures in comparison to the Company’s
competitors, the industry, or some other comparator group), each as determined
in accordance with generally accepted accounting principles or subject to such
adjustments as may be specified by the Committee at the beginning of a
performance period with respect to a performance or incentive award described in
Article VII that is intended to qualify as qualified performance-based
compensation.

 

7.12.2. To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
performance or incentive awards described in Article VII which may be granted to
one or more Section 162(m) Participants, no later than 90 days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the performance goal or
goals applicable to the fiscal year or other designated fiscal period or period
of service, (iii) establish the various targets and bonus amounts which may be
earned for such fiscal year or other designated fiscal period or period of
service and (iv) specify the relationship between performance goals and targets
and the amounts to be earned by each Section 162(m) Participant for such fiscal
year or other designated fiscal period or period of service. Following the
completion of each fiscal year or other designated fiscal period or period of
service, the Committee shall certify in writing whether the applicable
performance targets have been achieved for such fiscal year or other designated
fiscal period or period of service. In determining the amount earned by a
Section 162(m) Participant, the Committee shall have the right to reduce (but
not to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the fiscal year or other
designated fiscal period or period of service.

 

8.

 

STOCK APPRECIATION RIGHTS

 

8.1. Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any key Employee or Consultant selected by the Committee. A Stock
Appreciation Right may be granted (i) in connection and simultaneously with the
grant of an Option, (ii) with respect to a previously granted Option, or (iii)
independent of an Option. A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with this Plan as the Committee shall
impose and shall be evidenced by a written Stock Appreciation Right Agreement,
which shall be executed by the Grantee and an authorized officer of the Company.
The Committee, in its discretion, may determine whether a Stock Appreciation
Right is to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code and Stock Appreciation Right Agreements evidencing
Stock Appreciation Rights intended to so qualify shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code.

 

21



--------------------------------------------------------------------------------

8.2. Coupled Stock Appreciation Rights

 

8.2.1. A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.

 

8.2.2. A CSAR may be granted to the Grantee for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.

 

8.2.3. A CSAR shall entitle the Grantee (or other person entitled to exercise
the Option pursuant to this Plan) to surrender to the Company unexercised a
portion of the Option to which the CSAR relates (to the extent then exercisable
pursuant to its terms) and to receive from the Company in exchange therefor an
amount determined by multiplying the difference obtained by subtracting the
Option exercise price from the Fair Market Value of a share of Common Stock on
the date of exercise of the CSAR by the number of shares of Common Stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.

 

8.3. Independent Stock Appreciation Rights

 

8.3.1. An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to
any Option and shall have a term set by the Committee. An ISAR shall be
exercisable in such installments as the Committee may determine. An ISAR shall
cover such number of shares of Common Stock as the Committee may determine;
provided, however, that unless the Committee otherwise provides in the terms of
the ISAR or otherwise, no ISAR granted to a person subject to Section 16 of the
Exchange Act shall be exercisable until at least six months have elapsed from
(but excluding) the date on which the Option was granted. The exercise price per
share of Common Stock subject to each ISAR shall be set by the Committee. An
ISAR is exercisable only while the Grantee is an Employee or Consultant;
provided that the Committee may determine that the ISAR may be exercised
subsequent to Termination of Employment or Termination of Consultancy without
cause, or following a change in control of the Company, or because of the
Grantee’s retirement, death or disability, or otherwise.

 

8.3.2. An ISAR shall entitle the Grantee (or other person entitled to exercise
the ISAR pursuant to this Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Committee may impose.

 

8.4. Payment and Limitations on Exercise

 

8.4.1. Payment of the amount determined under Sections 8.2.3 and 8.3.2 above
shall be in cash, in Common Stock (based on its Fair Market Value as of the date
the

 

22



--------------------------------------------------------------------------------

Stock Appreciation Right is exercised) or a combination of both, as determined
by the Committee. To the extent such payment is effected in Common Stock it
shall be made subject to satisfaction of all provisions of Section 5.3 above
pertaining to Options.

 

8.4.2. Grantees of Stock Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Board or Committee.

 

8.5. Consideration. In consideration of the granting of a Stock Appreciation
Right, the Grantee shall agree, in the written Stock Appreciation Right
Agreement, to remain in the employ of, or to consult for, the Company or any
Subsidiary for a period of at least one year after the Stock Appreciation Right
is granted (or such shorter period as may be fixed in the Stock Appreciation
Right Agreement or by action of the Committee following grant of the Stock
Appreciation Right). Nothing in this Plan or in any Stock Appreciation Right
Agreement hereunder shall confer on any Grantee any right to continue in the
employ of, or as a consultant for, the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge any Grantee at any
time for any reason whatsoever, with or without good cause.

 

9.

 

ADMINISTRATION

 

9.1. Compensation Committee. The Compensation Committee (or another committee or
a subcommittee of the Board assuming the functions of the Committee under this
Plan) shall consist solely of two or more Independent Directors of the Company
appointed by and holding office at the pleasure of the Board, each of whom is a
“non-employee director” as defined by Rule 16b-3. Appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee may be filled by the Board.

 

9.2. Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of this Plan in accordance with its
provisions. The Committee shall have the power to interpret this Plan and the
agreements pursuant to which Options, awards of Restricted Stock or Deferred
Stock, Performance Awards, Stock Appreciation Rights, Dividend Equivalents or
Stock Payments are granted or awarded, and to adopt such rules for the
administration, interpretation, and application of this Plan as are consistent
therewith and to interpret, amend or revoke any such rules. Notwithstanding the
foregoing, the full Board, acting by a majority of its members in office, shall
conduct the general administration of the Plan with respect to Options granted
to Independent Directors. Any such grant or award under this Plan need not be
the same with respect to each Optionee, Grantee or Restricted Stockholder. Any
such interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which

 

23



--------------------------------------------------------------------------------

under Rule 16b-3 or Section 162(m) of the Code, or any regulations or rules
issued thereunder, are required to be determined in the sole discretion of the
Committee.

 

9.3. Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

 

9.4 Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee shall receive such compensation for their services as members as may
be determined by the Board. All expenses and liabilities which members of the
Committee incur in connection with the administration of this Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers, or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Optionees, Grantees, Restricted Stockholders, the Company and all other
interested persons. No members of the Committee or Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to this Plan, Options, awards of Restricted Stock or Deferred Stock,
Performance Awards, Stock Appreciation Rights, Dividend Equivalents or Stock
Payments, and all members of the Committee and the Board shall be fully
protected by the Company in respect of any such action, determination or
interpretation.

 

10.

 

MISCELLANEOUS PROVISIONS

 

10.1. Not Transferable. Options, Restricted Stock awards, Deferred Stock awards,
Performance Awards, Stock Appreciation Rights, Dividend Equivalents or Stock
Payments under this Plan may not be sold, pledged, assigned, or transferred in
any manner other than by will or the laws of descent and distribution or
pursuant to a QDRO, unless and until such rights or awards have been exercised,
or the shares underlying such rights or awards have been issued, and all
restrictions applicable to such shares have lapsed. No Option, Restricted Stock
award, Deferred Stock award, Performance Award, Stock Appreciation Right,
Dividend Equivalent or Stock Payment or interest or right therein shall be
liable for the debts, contracts or engagements of the Optionee, Grantee or
Restricted Stockholder or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

During the lifetime of the Optionee or Grantee, only he may exercise an Option
or other right or award (or any portion thereof) granted to him under the Plan,
unless it has been disposed of pursuant to a QDRO. After the death of the
Optionee or Grantee, any exercisable portion of an Option or other right or
award may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Stock Option Agreement or other agreement, be

 

24



--------------------------------------------------------------------------------

exercised by his personal representative or by any person empowered to do so
under the deceased Optionee’s or Grantee’s will or under the then applicable
laws of descent and distribution.

 

10.2. Amendment, Suspension or Termination of this Plan. Except as otherwise
provided in this Section 10.2, this Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within 12 months before or after the action by the Board or
the Committee, no action of the Board or the Committee may, except as provided
in Section 10.3, increase the limits imposed in Section 2.1 on the maximum
number of shares which may be issued under this Plan or increase the Award
Limit, and no action of the Board or the Committee may be taken that would
otherwise require stockholder approval as a matter of applicable law, regulation
or rule. No amendment, suspension or termination of this Plan shall, without the
consent of the holder of Options, Restricted Stock awards, Deferred Stock
awards, Performance Awards, Stock Appreciation Rights, Dividend Equivalents or
Stock Payments, alter or impair any rights or obligations under any Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Stock
Appreciation Rights, Dividend Equivalents or Stock Payments theretofore granted
or awarded, unless the award itself otherwise expressly so provides. No Options,
Restricted Stock, Deferred Stock, Performance Awards, Stock Appreciation Rights,
Dividend Equivalents or Stock Payments may be granted or awarded during any
period of suspension or after termination of this Plan, and in no event may any
Incentive Stock Option be granted under this Plan after the first to occur of
the following events:

 

10.2.1. The expiration of ten years from the date the Plan is adopted by the
Board; or

 

10.2.2. The expiration of ten years from the later of the date the Plan was
initially approved or is subsequently reapproved by the Company’s stockholders
under Section 10.4.

 

10.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

 

10.3.1. Subject to Section 10.3.4, in the event that the Committee (or the
Board, in the case of Options or Restricted Stock granted to Independent
Directors) determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities, or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company (including,
but not limited to, a Corporate Transaction), or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Committee’s sole discretion (or in the
case of Options or Restricted Stock granted to Independent Directors, the
Board’s sole discretion), affects the Common Stock such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Option, Restricted Stock award, Performance
Award, Stock

 

25



--------------------------------------------------------------------------------

Appreciation Right, Dividend Equivalent, Deferred Stock award or Stock Payment,
then the Committee (or the Board, in the case of Options or Restricted Stock
granted to Independent Directors) shall, in such manner as it may deem
equitable, adjust any or all of:

 

10.3.1.1. the number and kind of shares of Common Stock (or other securities or
property) with respect to which Options, Performance Awards, Stock Appreciation
Rights, Dividend Equivalents or Stock Payments may be granted under the Plan, or
which may be granted as Restricted Stock or Deferred Stock (including, but not
limited to, adjustments of the limitations in Section 2.1 on the maximum number
and kind of shares which may be issued and adjustments of the Award Limit),

 

10.3.1.2. the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options, Performance Awards, Stock Appreciation
Rights, Dividend Equivalents, or Stock Payments, and in the number and kind of
shares of outstanding Restricted Stock or Deferred Stock, and

 

10.3.1.3. the grant or exercise price with respect to any Option, Performance
Award, Stock Appreciation Right, Dividend Equivalent or Stock Payment.

 

10.3.2. Subject to Sections 10.3.2.7, 10.3.2.8 and 10.3.4, in the event of any
Corporate Transaction or other transaction or event described in Section 10.3.1
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Committee (or the Board, in the case of Options or Restricted
Stock granted to Independent Directors) in its discretion is hereby authorized
to take any one or more of the following actions whenever the Committee (or the
Board, in the case of Options or Restricted Stock granted to Independent
Directors) determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any option, right or other
award under this Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

 

10.3.2.1. In its sole and absolute discretion, and on such terms and conditions
as it deems appropriate, the Committee (or the Board, in the case of Options or
Restricted Stock granted to Independent Directors) may provide, either by the
terms of the agreement or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the optionee’s request,
for either the purchase of any such Option, Performance Award, Stock
Appreciation Right, Dividend Equivalent, or Stock Payment, or any Restricted
Stock or Deferred Stock for an amount of cash equal to the amount that could
have been attained upon the exercise of such option, right or award or
realization of the optionee’s rights had such option, right or award been
currently exercisable or payable or fully vested or the replacement of such
option, right or award with other rights or property selected by the Committee
(or the Board, in the case of Options or Restricted Stock granted to Independent
Directors) in its sole discretion;

 

26



--------------------------------------------------------------------------------

10.3.2.2. In its sole and absolute discretion, the Committee (or the Board, in
the case of Options or Restricted Stock granted to Independent Directors) may
provide, either by the terms of such Option, Performance Award, Stock
Appreciation Right, Dividend Equivalent, or Stock Payment, or Restricted Stock
or Deferred Stock or by action taken prior to the occurrence of such transaction
or event that it cannot vest, be exercised or become payable after such event;

 

10.3.2.3. In its sole and absolute discretion, and on such terms and conditions
as it deems appropriate, the Committee (or the Board, in the case of Options or
Restricted Stock granted to Independent Directors) may provide, either by the
terms of such Option, Performance Award, Stock Appreciation Right, Dividend
Equivalent, or Stock Payment, or Restricted Stock or Deferred Stock or by action
taken prior to the occurrence of such transaction or event, that for a specified
period of time prior to such transaction or event, such option, right or award
shall be exercisable as to all shares covered thereby, notwithstanding anything
to the contrary in (i) Section 4.4 or (ii) the provisions of such Option,
Performance Award, Stock Appreciation Right, Dividend Equivalent, or Stock
Payment, or Restricted Stock or Deferred Stock;

 

10.3.2.4. In its sole and absolute discretion, and on such terms and conditions
as it deems appropriate, the Committee (or the Board, in the case of Options or
Restricted Stock granted to Independent Directors) may provide, either by the
terms of such Option, Performance Award, Stock Appreciation Right, Dividend
Equivalent, or Stock Payment, or Restricted Stock or Deferred Stock or by action
taken prior to the occurrence of such transaction or event, that upon such
event, such option, right or award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

10.3.2.5. In its sole and absolute discretion, and on such terms and conditions
as it deems appropriate, the Committee (or the Board, in the case of Options or
Restricted Stock granted to Independent Directors) may make adjustments in the
number and type of shares of Common Stock (or other securities or property)
subject to outstanding Options, Performance Awards, Stock Appreciation Rights,
Dividend Equivalents, or Stock Payments, and in the number and kind of
outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;

 

10.3.2.6. In its sole and absolute discretion, and on such terms and conditions
as it deems appropriate, the Committee (or the Board, in the case of Options or
Restricted Stock granted to Independent Directors) may provide either by the
terms of a Restricted Stock award or Deferred Stock award or by action taken
prior to the occurrence of such event that, for a specified period of time prior
to such event, the restrictions imposed under a Restricted Stock Agreement or a
Deferred Stock Agreement upon some or all shares of Restricted Stock or Deferred
Stock may be terminated, and, in the case of Restricted Stock, some

 

27



--------------------------------------------------------------------------------

or all shares of such Restricted Stock may cease to be subject to repurchase
under Section 6.7 or forfeiture under Section 6.6 after such event;

 

10.3.2.7. In the event of a Change in Control, each Option granted to a key
Employee, Consultant or Independent Director shall become fully vested and
exercisable as to all shares covered thereby upon such Change in Control,
notwithstanding anything to the contrary in Section 4.4 or the vesting schedule
of such Options; and

 

10.3.2.8. In the event of any Corporate Transaction, each outstanding Option,
Performance Award, Stock Appreciation Right, Dividend Equivalent, Stock Payment,
Restricted Stock, or Deferred Stock award shall, immediately prior to the
effective date of the Corporate Transaction, automatically become fully
exercisable for all of the shares of Common Stock at the time subject to such
rights or fully vested, as applicable, and may be exercised for any or all of
those shares as fully-vested shares of Common Stock. However, an outstanding
right shall not so accelerate if and to the extent: (i) such right is, in
connection with the Corporate Transaction, either to be assumed by the successor
or survivor corporation (or parent thereof) or to be replaced with a comparable
right with respect to shares of the capital stock of the successor or survivor
corporation (or parent thereof) or (ii) the acceleration of exercisability of
such right is subject to other limitations imposed by the Committee (or Board in
the case of Independent Directors) at the time of grant. The determination of
comparability of rights under clause (i) above shall be made by the Committee
(or Board in the case of Independent Directors), and its determination shall be
final, binding and conclusive.

 

10.3.3. Subject to Section 10.3.4 and 10.8, the Committee (or the Board, in the
case of Options or Restricted Stock granted to Independent Directors) may, in
its discretion, include such further provisions and limitations in any Option,
Performance Award, Stock Appreciation Right, Dividend Equivalent, or Stock
Payment, or Restricted Stock or Deferred Stock agreement or certificate, as it
may deem equitable and in the best interests of the Company.

 

10.3.4. With respect to Options, Stock Appreciation Rights and performance or
incentive awards described in Article VII which are granted to Section 162(m)
Participants and are intended to qualify as performance based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 10.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to violate Section 422(b)(1) of the
Code or would cause such option or stock appreciation right to fail to so
qualify under Section 162(m)(4)(C), as the case may be, or any successor
provisions thereto. Furthermore, no such adjustment or action shall be
authorized to the extent such adjustment or action would result in short-swing
profits liability under Section 16 or violate the exemptive conditions of Rule
16b-3 unless the Committee (or the Board, in the case of Options or Restricted
Stock granted to Independent Directors) determines that the option or other
award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any option, right or award shall always be rounded to
the next whole number.

 

28



--------------------------------------------------------------------------------

10.4. Approval of Plan by Stockholders. This Plan, as originally adopted has
been submitted for the approval of the Company’s stockholders and such approval
was received within 12 months after the date of the Board’s initial adoption of
this Plan. If the Board determines that Restricted Stock, Deferred Stock,
Performance Awards, Dividend Equivalents or Stock Payments which may be granted
to Section 162(m) Participants should continue to be eligible to qualify as
performance based compensation under Section 162(m)(4)(C) of the Code, the
performance criteria must be disclosed to and approved by the Company’s
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which the Company’s stockholders previously
approved the performance criteria.

 

10.5. Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Optionee, Grantee or
Restricted Stockholder of any sums required by federal, state or local tax law
to be withheld with respect to the issuance, vesting, exercise or payment of any
Option, Restricted Stock, Deferred Stock, Performance Award, Stock Appreciation
Right, Dividend Equivalent or Stock Payment. The Committee (or the Board, in the
case of Options or Restricted Stock granted to Independent Directors) may in its
discretion and in satisfaction of the foregoing requirement allow such Optionee,
Grantee or Restricted Stockholder to elect to have the Company withhold shares
of Common Stock otherwise issuable under such Option or other award (or allow
the return of shares of Common Stock) having a Fair Market Value equal to the
sums required to be withheld. Notwithstanding any other provision of the Plan,
the number of shares of Common Stock which may be withheld with respect to the
issuance, vesting, exercise or payment of any Option, Restricted Stock, Deferred
Stock, Performance Award, Stock Appreciation Right, Dividend Equivalent or Stock
Payment (or which may be repurchased from the Optionee, Grantee or Restricted
Stockholder within six months after such shares of Common Stock were acquired
from the Company by the Optionee, Grantee or Restricted Stockholder) in order to
satisfy the Optionee, Grantee or Restricted Stockholder’s federal and state
income and payroll tax liabilities with respect to the issuance, vesting,
exercise or payment of the Option, Restricted Stock, Deferred Stock, Performance
Award, Stock Appreciation Right, Dividend Equivalent or Stock Payment shall be
limited to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal and state tax
income and payroll tax purposes that are applicable to such supplemental taxable
income.

 

10.6. Loans. The Committee may, in its discretion, extend one or more loans to
key Employees in connection with the exercise or receipt of an Option,
Performance Award, Stock Appreciation Right, Dividend Equivalent or Stock
Payment granted under this Plan, or the issuance of Restricted Stock or Deferred
Stock awarded under this Plan. The terms and conditions of any such loan shall
be set by the Committee.

 

10.7. Forfeiture Provisions. Pursuant to its general authority to determine the
terms and conditions applicable to awards under the Plan, the Committee (or the
Board, in the case of Options or Restricted Stock granted to Independent
Directors) shall have the right (to the extent consistent with the applicable
exemptive conditions of Rule 16b-3) to provide, in the terms of Options or other
awards made under the Plan, or to require the recipient to agree by separate
written instrument, that (i) any proceeds, gains or other economic benefit
actually or constructively received by the recipient upon any receipt or
exercise of the award, or upon the receipt or resale of any

 

29



--------------------------------------------------------------------------------

Common Stock underlying such award, must be paid to the Company, and (ii) the
award shall terminate and any unexercised portion of such award (whether or not
vested) shall be forfeited, if (a) a Termination of Employment, Termination of
Consultancy or Termination of Directorship occurs prior to a specified date, or
within a specified time period following receipt or exercise of the award, or
(b) the recipient at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Committee (or
the Board, as applicable).

 

10.8. Limitations Applicable to Section 16 Persons and Performance-Based
Compensation. Notwithstanding any other provision of this Plan, and any Option,
Performance Award, Stock Appreciation Right, Dividend Equivalent or Stock
Payment granted, or Restricted Stock or Deferred Stock awarded, to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan, Options, Performance
Awards, Stock Appreciation Rights, Dividend Equivalents, Stock Payments,
Restricted Stock and Deferred Stock granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
Furthermore, notwithstanding any other provision of this Plan, any Option, Stock
Appreciation Right or performance or incentive award described in Article VII
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and this Plan shall be deemed amended to the extent necessary to conform
to such requirements.

 

10.9. Effect of Plan Upon Options and Compensation Plans. The adoption of this
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in this Plan shall be construed to limit
the right of the Company (i) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary or (ii) to grant or assume options or other rights or awards
otherwise than under this Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

 

10.10. Compliance with Laws. This Plan, the granting and vesting of Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Stock
Appreciation Rights, Dividend Equivalents or Stock Payments under this Plan and
the issuance and delivery of shares of Common Stock and the payment of money
under this Plan or under Options, Performance Awards, Stock Appreciation Rights,
Dividend Equivalents or Stock Payments granted or Restricted Stock or Deferred
Stock awarded hereunder are subject to compliance with all applicable federal
and state laws, rules and regulations (including but not limited to state and
federal securities law and federal margin requirements) and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith.

 

30



--------------------------------------------------------------------------------

Any securities delivered under this Plan shall be subject to such restrictions,
and the person acquiring such securities shall, if requested by the Company,
provide such assurances and representations to the Company as the Company may
deem necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan, Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Stock
Appreciation Rights, Dividend Equivalents or Stock Payments granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

10.11. Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Plan.

 

10.12. Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

 

* * *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of SCPIE Holdings Inc. on May 15, 2003.

 

Executed on this 15th day of May, 2003.

/s/    JOSEPH P. HENKES

--------------------------------------------------------------------------------

Secretary

 

31